Title: To John Adams from Thomas Brand Hollis, 15 February 1787
From: Hollis, Thomas Brand
To: Adams, John


          
            
              Dear Sir
              Chesterfeild Street February 15. 1787.
            
            I have continued to read your defence of the American states and admire the intelligence sagacity & firmness contained in it.
            at first it appeared to me that where there was no distinction of rank in the people there was no necessity of a balance. but you have proved your point most satisfactorily & the impractability of one general assembly.
            all that remains is to secure that balance everlastingly which I fear & dread being broke.
            In the English constitution, so beautiful in theory and which you so much admire, it is totally lost. The representatives do not speak the voice of the people. The crown being hereditary & the Lords & Bishops its creatures & considered as the fountain from which all honors flow. The Army & Navy at its disposal & all taxes adding to its power from the increase of collectors a king so powerful & from respect interest & fear & the misapplication of texts in scripture to the name and office of a King there is danger of his being esteemed & venerated as Gods Vicegerent which weakness gaining possession of the minds of the people is rarely got rid of.
            Therefore my only fear is that when one person is continued for any length of time by design or colusion or hereditary with distinguished honors he will insensibly avail himself of his situation & preponderate in the balance & overturning the whole commence Tyrant.
            The circumstance of the Americans being sprinkled over large tracts of land may secure them from want & prevent the contagion of vice & folly, as large cities are destructive, of every virtue. yet I doubt much if Liberty is not more secure by that means as upon any sudden attack upon the Liberties of the people the Alarm is quickly spread & conveyed through numbers & the resistance would be instantaneous. whereas in the other case it requires time to be known more to collect together to communicate sentiments & unite in a body. short duration and rotation of power seem the only certain securities. the people having the sword, nine tenths on the side of the people weighs in the balance. but I am pleased with your Balance of affections & appetites under the Monarchy of reason & conscience, the only Monarchy which will never deviate from its true principles.
            
            I lament that the writer has not distinguished more immediately his own sentiments & opinions, that we might trace the improvement in the Art of government, owing to the late happy American revolution, & render him just honor.
            permit me to say it is incumbent on you to point out every possibly means to secure your balance & how to reinstate it if broke in upon. The English system wants the application of such remedies— Cavete—
            it will then be a possession for ever in the Language of Thucidides— which I quoted before from memory only & gave it a wrong turn.
            Excuse this long letter and beleive me / to be with the greatest esteem for your publick / Labors / Dr Sir / your sincere friend / and faithful Hble Sert.
            
              T. Brand Hollis.
            
          
          
            This letter has been wrote some time in doubt to send it but it comes presuming on your candor.
          
        